Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 1, 2018.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-18-00853-CV



         IN RE DIPAK T. PATEL AND PRAVIN T. PATEL, Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               344th District Court
                            Chambers County, Texas
                         Trial Court Cause No. CV25784

                         MEMORANDUM OPINION

      On March 2, 2018, relators Dipak T. Patel and Pravin T. Patel filed a petition
for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp.
2017); see also Tex. R. App. P. 52. In the petition, relators ask this court to compel
the Honorable Randy McDonald, presiding judge of the 344th District Court of
Chambers County, to vacate his September 27, 2018 order denying relators’ motion
to dismiss.
      With certain exceptions, to obtain mandamus relief, a relator must show both
that the trial court clearly abused its discretion and that the relator has no adequate
remedy at law, such as an appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124,
135–36 (Tex. 2004) (orig. proceeding). Relators have not shown that the trial court
clearly abused its discretion. We therefore deny relators’ petition for writ of
mandamus.


                                        PER CURIAM

Panel consists of Justices Donovan, Wise, and Jewell.




                                          2